ON REHEARING.
A detailed statement of the facts in this case will be found in the former opinion written by Chief Justice Gra'nt, ante, 207. The testimony, stating it most favorably to the plaintiff, may be briefly summarized as follows: On the 16th of February, 1905, there was in defendant’s possession mill culls belonging to plaintiff amounting to 22,957 feet. Defendant made a verbal offer to plaintiff’s agent to purchase these at $9.50 per M. This offer was communicated to plaintiff February 17th. On that day plaintiff wrote defendant, accepting the offer. *214Very soon thereafter defendant informed plaintiff’s agent that he would not purchase at that figure, and later, on the 22d of February, he wrote plaintiff offering to purchase at $9 per M. This last offer never was accepted. Did this evidence justify an inference of sale ?
Carpenter, J.
(after stating the facts). The important question in this case is this: Has there been a compliance with section 9516, 3 Comp. Laws ? That section reads:
“No contract for the sale of any goods, wares or merchandise, for the price of fifty dollars or more, shall be valid, unless the purchaser shall accept and receive part of the goods sold, or shall give something in earnest, to bind the bargain or in part payment, or unless some note or memorandum in writing of the bargain be made, and signed by the party to be charged thereby or by some person thereunto by him lawfully authorized.”
When this case was first determined by us, we decided that there was in writing nothing to indicate defendant’s assent to the sale. We adhere to that determination for the reason stated in our former opinion; that is, to be specific, we hold that defendant’s letter of February 14th, which it was claimed contained an offer for these culls, referred to other culls, and not to those in controversy. It is urged that the section was complied with because the goods were already in defendant’s possession. We assented to this view on the former hearing. In doing this I think we failed to note — at least, I failed to note— that the statute required acceptance as well as delivery. There is in this case no evidence of acceptance. And to hold that the statute was complied with is to disregard that portion of the statute requiring acceptance. In Duplex Safety Boiler Co. v. McGinness, 64 How. Prac. (N. Y.) 99, it is said (this is quoted from the headnote, but it is correct):
“In order to constitute a delivery and acceptance of goods, something more than words are necessary; and the *215fact that the goods are already in the defendant’s possession under a prior understanding does not amount to a delivery or acceptance. There must be some affirmative act of his to ta'ke the case out of the statute.”
This is supported by a long line of cases. See Dorsey v. Pike, 50 Hun (N. Y.), 584; Follett Wool Co. v. Deposit Co., 84 App. Div. (N. Y.) 151; Hinchman v. Lincoln, 124 U. S. 88; J. H. Silkman Lumber Co. v. Hunholz, 132 Wis. 610 (11 L. R. A. [N. S.] 1186); Lillywhite v. Devereux, 15 M. & W. 285; Proctor v. Jones, 2 C. & P. 532; Taylor v. Wakefield, 6 El. & Bl. 765.
It is contended that Webster v. Anderson, 42 Mich. 554, Couillard v. Johnson, 24 Wis. 533, 1 Mechem on Sales, § 389, and 29 Am. & Eng. Enc. Law (2d Ed.), p. 985, are opposed to this view of the law. We think otherwise. In Webster v. Anderson and Couillard v. Johnson there was no question about an acceptance. The question of delivery alone was in doubt, and therefore these authorities have no application. It is not to be inferred from 1 Mechem on Sales, § 389, or 29 Am. & Eng. Enc. Law (2d Ed.), p. 985, that evidence of acceptance is unnecessary where the goods are in possession of the purchaser. I quote from Mr. Mechem as follows:
“‘If it appears,’ said the court in a leading case upon the subject, ‘ that the conduct of a defendant in dealing with goods already in his possession is wholly inconsistent with the supposition that his former possession continues unchanged, he may properly be said to have accepted and actually received such goods under a contract, so as to take the case out of the operation of the statute of frauds.’ Lillywhite v. Devereux,” supra.
It is said in 29 Am. & Eng. Enc. Law:
“It may be stated as a general proposition that the buyer has little more to do, if anything, than to remain in possession and claim under the contract of sale.”
The necessity of an acceptance is here sufficiently indicated.
*216It is urged that because defendant, after receiving plaintiff’s letter of February 17th, delayed replying until February 22d, an inference of acceptance may. thereby be drawn. In other words, it is argued that defendant was bound by the void parol contract because he did not repudiate it. This is only an indirect method of evading the statute, and it forces upon defendant the obligations of a contract contrary to the provisions of the statute. It should also be said that the record does not sustain the claim that defendant delayed until February 22d in notifying the plaintiff that he refused to accept the culls in accordance with the terms of the letter of February 17th; for it is shown by a letter of plaintiff’s written February 21st that prior to that time defendant had informed plaintiff’s agent that he would not purchase the culls on those terms. Out of the mill culls rejected by defendant, plaintiff’s agent Ward cut out 5,424 feet of merchantable lumber, which defendant accepted and paid for as such. Plaintiff insists that this was an acceptance of the mill culls. We do not think this argument sound. This 5,424 feet was accepted and paid for upon the ground that it was not a part of the mill culls. Its acceptance had no effect upon the transfer of title of the mill culls. In my judgment, the trial court should have directed a verdict in defendant’s favor.
Judgment reversed, and a new trial ordered.
Montgomery, Ostrander, Hooker, and McAlvay, JJ., concurred with Carpenter, J.